                         Case 7:18-cr-00159-KMK Document 73 Filed 07/10/20 Page 1 of 12
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRlCT COURT
                                       Southern District of New York
                                                     )
              UNITED STATES OF AMERICA               )      JUDGMENT IN A CRIMINAL CASE
                          v.                         )
                                                     )
                   Hong Zhong                        )      Case Number:         S3 18 CR 00159 (KMK)
                                                     )      USM Number:          85489-054
                                                     )
                                                     )                Barry R. Goldberg, Esq .
                                                     )      Defendant's Attorney
THE DEFENDANT:
X pleaded guilty to count(s)         1 and2

D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                        Offense Ended                Count
18 USC 371                        Sex Trafficking Conspiracy                                               2017

18 USC 371                        Sex Trafficking Conspiracy                                               2011                  2



       The defendant is sentenced as provided in pages 2 through         --'7_
                                                                            - _ _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
X Count(s)      any open or pending                      D is     X are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in econormc circumstances.




                                                                         The Hon. Kenneth M. Karas, U .S.D.J.
                                                                         Name and Title of Judge


                                                                         Date    I
                          Case 7:18-cr-00159-KMK Document 73 Filed 07/10/20 Page 2 of 12
AO 245B (Rev. 02/18) Judgment in Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                     Judgment -   Page     2   of   7
 DEFENDANT:                    Hong Zhong
 CASE NUMBER:                  18 CR 00159 (KMK)

                                                            IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 time served for Counts 1 and 2. The Defendant has been advised of her right to appeal.



      D    The court makes the following recommendations to the Bureau of Prisons:




      D    The defendant is remanded to the custody of the United States Marshal.

      D    The defendant shall surrender to the United States Marshal for this district:

           D at      _________                   D a.m.        D   p.m.     on

           D    as notified by the United States Marshal.

      D    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           D    before 2 p.m. on

           D as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.


                                                                   RETURN

 I have executed this judgment as follows:




           Defendant                                                                       to

 at                                                 , with a certified copy of this judgment.
      ---------------


                                                                                                   UNITED STATES MARSHAL


                                                                          By
                                                                                                DEPUTY UNITED ST ATES MARSHAL
                          Case 7:18-cr-00159-KMK Document 73 Filed 07/10/20 Page 3 of 12
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                       Judgment-Page - ~3-     of -----'-
                                                                                                                                        7_ _
DEFENDANT:                   Hong Zhong
CASE NUMBER:                 18 CR 00159 (KMK)
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:



1 year of supervised release for Counts 1 and 2.




                                                      MANDATORY CONDITIONS
l.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             X The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
 5.    X You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.    D You must participate in an approved program for domestic violence. (check if applicable)
 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                        Case 7:18-cr-00159-KMK Document 73 Filed 07/10/20 Page 4 of 12
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3A- Supervised Release
                                                                                               Judgment-Page     4 --
                                                                                                               ---            of      7 ---
                                                                                                                                   ----
DEFENDANT:                     Hong Zhong
CASE NUMBER:                   18 CR 00159 (KMK)

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e. , anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date _ _ _ _ _ _ _ _ _ _ _ __




AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3B- Supervised Release
AO 245B(Rev. 02/18)   Judgment in a Criminal Case
                        Case 7:18-cr-00159-KMK
                      Sheet 3D - Supervised Release
                                                      Document 73 Filed 07/10/20 Page 5 of 12
                                                                                 Judgment-Page -   ~5-   of   7
DEFENDANT:               Hong Zhong
CASE NUMBER:             18 CR 00159 (KMK)

                                   SPECIAL CONDITIONS OF SUPERVISION
It is recommended that the Defendant is to be supervised by the district of residence.

The Defendant will provide the Probation Officer with access to any and all requested financial information.
AO 245B (Rev. 02/ 18)       Casein 7:18-cr-00159-KMK
                         Judgment   a Criminal Case                Document 73 Filed 07/10/20 Page 6 of 12
                         Sheet 5 - Criminal Monetary Penalties
                                                                                                              Judgment -   Page ~6 _ __   of ~7 _ _ _ __
 DEFENDANT:                         Hong Zhong
 CASE NUMBER:                       18 CR 00159 (KMK)
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                          Assessment                JVT A Assessment*                                                 Restitution
 TOTALS                 $ 200.00                $                                     $                           $



 D    The determination ofrestitution is deferred until
                                                        ----
                                                            . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately pro2ortioned _pa)'II!ent, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U .S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                Total Loss**                                Restitution Ordered                   Priority or Percentage




 TOTALS                                $                                          $
                                                                                      - - - - - -- - - -

 D      Restitution amount ordered pursuant to plea agreement $

 D      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(±). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D    the interest requirement is waived for the        D       fine   D   restitution.

        0    the interest requirement for the       D   fine       •     restitution is modified as follows:


  * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.                                              .                        .
  ** Findings for the total amount oflosses are required under Chapters 109A,                110, 110A, and 113A of Title 18 for offenses comm1tted on or
  after September 13, 1994, but before April 23, f996.
AO 245B (Rev. 02/18)   Judgment
                          Casein 7:18-cr-00159-KMK
                                  a Criminal Case              Document 73 Filed 07/10/20 Page 7 of 12
                       Sheet 6 - Schedule of Payments

                                                                                                          Judgment - Page - ~7-      of _ 7 _ __
 DEFENDANT:                 Hong Zhong
 CASE NUMBER:               18 CR 00159 (KMK)

                                                      SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     X Lump sum payment of$ _ 20_0_.0_0_ _ __ due immediately, balance due

            O     not later than                                , or
            O     in accordance with O      C,    O    D,     O E,or         O Fbelow; or

 B     O    Payment to begin immediately (may be combined with            oc,         0 D, or      OF below); or

 C     O    Payment in equal        _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                           (e.g. , months or years), to commence _____ (e.g., 30 or 60 days) after the date of this judgment; or

 D     O    Payment in equal       _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ _ _ __ _ __ over a period of
                           (e.g., months or years) , to commence _____ (e.g. , 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     O    Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     O    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons ' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 0     Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.




 O     The defendant shall pay the cost of prosecution.

  O    The defendant shall pay the following court cost(s):

 X     The defendant shall forfeit the defendant's interest in the following property to the United States:

       See Order of Forfeiture attached.

  Payments shall be applied in the following order: (1) assessment, (2) restitution principali (3) restitution lnterest 1 (4) fme princlpal, (g) hne
  interest, (6) commuruty restitution, (7) JVT A assessment, (8) pena'It1es, and (9) costs, me udmg cost ofprosecut10n and court costs.
       Case 7:18-cr-00159-KMK Document 73 Filed 07/10/20 Page 8 of 12
                                              ----    -     -       -    ~~   -----   --    -



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                          X


UNITED STATES OF AMERICA
                                              CONSENT PRELIMINARY ORDER
            - v. -                            OF FORFEITURE/MONEY
                                              JUDGMENT
HONG ZHONG,
   a/k/a "5203,"                              S3 18 Cr. 159 (KMK)
   a/k/a "023"

                      Defendant.
                                          X


            WHEREAS, on or about September 6, 2019, HONG ZHONG a/k/a

"5203," a/k/a "023"     (the "defendant"),was charged in a two-count

Information     (the "Information"),     S3 18 Cr.    159       (KMK) ·, . with Mann

Act and Travel Act Conspiracy,          in violation of Title 18,                United

States Code, Section 371 (Counts One and Two);

            WHEREAS, the Information included a forfeiture allegation

as to Counts One and Two,    seeking forfeiture to the United States,

pursuant to Title 18, United States Code, Sections 981(a) (1) (C) and

2428, and Title 28, United States Code, Section 2461(c), of any and

all property,   real and personal,      constituting or derived from any

proceeds   obtained, . directly    or   indirectly,   as        a       result   of   the

offenses; and any and all property, real or personal, that was used

or intended to be used to commit or facilitation the commission of

the offenses, including but not limited to a sum of money in United

States currency representing the amount of proceeds traceable to

the commission of the offenses charged in Counts One and Two of the

Information that the defendant personally obtained;
       Case 7:18-cr-00159-KMK Document 73 Filed 07/10/20 Page 9 of 12



            WHEREAS,   on or about September 6,           2019,   the defendant

pled guilty to Counts One and Two of the Information, pursuant to

a   plea   agreement   with   the        Government,   wherein    the   defendant

admitted the forfeiture allegation with respect to Counts One and

Two of the Information, pursuant to Title 18, United States Code,

Sections 981(c) and 2428, and Title 28, United States Code, Section

2461(c), a sum of money equal to $30,000 in United States currency,

representing    the    amount       of     proceeds    obtained    directly     or

indirectly, as a result of the offenses charged in Counts One and

Two of the Information;

            WHEREAS, the defendant consents to the forfeiture of the

sum of money in the amount of $30,000.00 in United States currency,

pursuant to Title 18, United States Code, Sections 981                  (a) (1) (C)

and 2428,    representing the amount of proceeds traceable to the

offenses charged in Counts One and Two of the Information that the

defendant personally obtained; and

            WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant, the proceeds traceable to the

offenses charged in Counts One and Two of the Information that the

defendant personally obtained cannot be located upon the exercise

of due diligence.

            IT IS HEREBY STIPULATED AND AGREED, by and between the

United States    of America,        by its     attorney Geoffrey S.       Berman,
        Case 7:18-cr-00159-KMK Document 73 Filed 07/10/20 Page 10 of 12
                                            ----~      -    -     ------




United States Attorney, Assistant United States Attorneys Allison

Nichols,    Jessica Feinstein and Jami e Bagliebter, of counsel, and

the defendant and her counsel,              Barry Goldberg, Esq., that:

             1.     As a result of the offenses charged in Counts One

and Two of the Information, to which the defendant pled guilty, a

money    judgment    in   the    amount      of    $30,000.00       in    United    States

currency     (the   "Money      Judgment"),        representing          the   amount    of

proceeds derived from the offenses charged in Counts One and Two

of the Information that the defendant personally obtained, shall

be entered against the defendant.

             2.     Pursuant to Rule 32. 2 (b) ( 4) of the Federal Rules of

Criminal      Procedure,        this      Consent          Preliminary         Order     of

Forfeiture/Money Judgment is final as to the defendant, HONG ZHONG,

and shall be deemed part of the sentence of the defendant,                              and

shall be included in the judgment of conviction therewith.

             3.     All   payments     on    the    outstanding          Money   Judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance to the "United States Marshals Service",

and delivered by mail           to    the United States Attorney's                 Office,

Southern     District     of    New    York,       Attn:        Money    Laundering     and

Transnational Criminal Enterprises Unit, One St. Andrew's Plaza,

New York, New York 10007 and shall indicate the defendant's name

and case number.
        Case 7:18-cr-00159-KMK Document 73 Filed 07/10/20 Page 11 of 12
    -----



                 4.      The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund,      and    the     United       States    shall    have     clear    title     to    such

forfeited property.

                 5.    Pursuant to Title 21,             United States Code,          Section

853 (p),    the        United    States    is    authorized to         seek forfeiture        of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

                 6.      Pursuant to Rule 32.2(b) (3) of the Federal Rules of

Criminal         Procedure,        the    United       States     Attorney's     Office       is

authorized to conduct any discovery needed to identify, locate or

dispose          of      forfeitable        property,           including      depositions,

interrogatories,               requests    for   production       of   documents      and    the

issuance of subpoenas.

                 7.      The Court shall retain jurisdiction to enforce this

Consent     Preliminary Order of                 Forfeiture/Money Judgment,            and to

amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

                 8.      The     Clerk     of    the     Court     shall    forward        three

certified             copies      of     this     Consent        Preliminary        Order     of

Forfe;i. ture/Money            Judgment    to    Assistant       United    States    Attorney

Alexander         J.     Wilson,       Co-Chief     of    the     Money     Laundering       and
/

           Case 7:18-cr-00159-KMK Document 73 Filed 07/10/20 Page 12 of 12




    Transnational Criminal Enterprises             Unit, U ited States Attorney ' s

    Office, One St . Andrew ' s Plaza, New York ,         . ew York 10007 .

                  9.    The   signatu:r.e   page   of   thi,    Consent        Prelimina r y

    Orde r oi Forfeiture/Money lJudgment may be            xecuted in one or more

    counterparts , each of which will be deemed an original but all o f

    which tpgether wi l l     constitute ont: and the same instrument .



    AGREED Ai\JD CONSENTED TO :

    GEOFFRE~ S . BERMAN
    United States Attorney for the
    Southerb District of New York

    By :     ~ k\\M.6w
            AMsoFt ~ . .L=. ,s-~--   - -- - - -- - -
                                                               Z{to(io
                                                               DATE
            JESSICA FEINSTEIN
            JAMIE BAGLIEBTER
            As~istant United States Attorneys
            300 Quarropas Street
            Wh~te Plains , New York 10601
            (2~2) 637 - 2366/1946/2236




           H
           m
    HONG ZHONG

    By :                                                       d . d.l} . c6~b
                                                               DATE
            Defendant


    By ,    ao/~c,\:o~Q~--✓----                                d - ;J. 'f'. · d{)J.o
                                                               DATE
           Atlorney for Defendant

    SO ORDERED :


           ~~- - -- -                                          ...5L19LZO'---
    I WNORAB;LF: KENNETH M . KARAS                             DATE
    UNITE;D STATES DISTRICT ,JUDGE
